Citation Nr: 0113362	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  89-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for defective hearing 
of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from August 1955 
to May 1957.  This case originally came before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Pittsburgh, Pennsylvania (hereinafter RO).


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process.  38 C.F.R. 
§ 20.904(a) (2000).  Here, the Board decision dated on June 
8, 1989, failed to provide the veteran due process under the 
law.  Accordingly, in order to prevent any prejudice to the 
veteran, the June 1989 decision of the Board must be vacated 
in its entirety, and a new decision will be entered as if the 
June 1989 decision by the Board had never been issued.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

